By the Court.
“We have looked at the warrant, and find it legal, and a proper return has been made to it ■ “ so far it is regular ; we cannot go out of the record to “ in(lu^'e how it was executed : this inquiry might be made in reference to the penalty, if the jury should find the “prisoner guilty. It was the process of another court, for “a different cause of action : this is a trial for an assault • “ and battery, that has grown out of circumstances that did “ not exist when the process was issued. Let the trial pro- “ ceed.”
The jury found the defendant guilty.